Citation Nr: 1300112	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  04-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 10 percent for status post open reduction internal fixation of the right elbow  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1989.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision in which the RO denied the Veteran's claim of entitlement to an increased rating for service-connected left knee patellofemoral syndrome (hereinafter "left knee disability") and service-connected status post open reduction internal fixation of the right elbow (hereinafter "right elbow disability.").  The July 2003 rating decision also denied entitlement to service connection for disabilities involving the right hip and bilateral ankles, as well as entitlement to an increased rating for service-connected dermatitis and right thumb disabilities.  

In May 2004, the Veteran filed a notice of disagreement (NOD) as to the increased rating claims addressed in the July 2003 rating decision, after which a statement of the case (SOC) was issued in September 2004.  In September 2004, following a July 2004 VA examination, the RO increased the rating for the service-connected right elbow disability to 10 percent, effective March 2003, and re-characterized his disability as status post open reduction internal fixation of the right elbow, with mild arthritis.  The RO also changed the diagnostic code under which the Veteran's service-connected left knee disability is rated to Diagnostic Code 5260-5257, but continued the 10 percent rating assigned thereto.  

Although a higher rating for the right elbow disability was assigned in September 2004, because higher ratings are still available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating for service-connected right elbow disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), on which he requested a Board hearing.  In June 2005, the Veteran testified during a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  

In May 2006, the Board remanded the claims on appeal for further development, including scheduling the Veteran for a VA examination.  After accomplishing further action, the RO issued supplemental SOCs (SSOCs) in February and April 2009, reflected the continued denial of the claims.  

In November 2009, the Board again remanded the claim for the Veteran to be scheduled for a Board hearing at the RO.  In this regard, law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  As such, the Veteran was given the opportunity to request an additional hearing and was scheduled for a Board hearing in Washington, DC, to be conducted in January 2010.  Thereafter, in September 2009, the Veteran indicated that he had mistakenly indicated that he wanted a hearing in Washington, D.C., and stated that,  instead, he desired a Board hearing before a Veterans Law Judge at the RO.  

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In August 2010, the Board remanded the increased rating claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, in  December 2011, the RO issued a rating decision and SSOC that addressed the Veteran's increased rating claims involving his service-connected dermatitis and right thumb disabilities.  Specifically, the rating decision increased the Veteran's disability ratings for service-connected dermatitis and right thumb disabilities to 60 and 80 percent, respectively, and granted entitlement to TDIU and DEA benefits, effective December 15, 2006, while the SSOC addressed entitlement to ratings higher than those assigned for the dermatitis and right thumb disabilities in the rating decision. 

In April 2012, the Board issued a decision denying ratings higher than 60 and 80 percent for service-connected dermatitis and right thumb disabilities, respectively.  At that time, the Board remanded the claims for increased ratings for the left knee and right elbow disabilities for the issuance of an SSOC, as the December 2011 SSOC did not address those issues.  In September 2012, the RO issued the requested SSOC, and subsequently returned the increased rating claims to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Veteran is right-handed. 

3.  Pertinent to the March 2003 claim for increase, the Veteran's service-connected left knee patellofemoral syndrome has been manifested by no more than slight subluxation and lateral instability with occasional flare-ups, normal extension to zero degrees, and flexion limited to no less than 100 degrees, including with pain.  

4.  Pertinent to the March 2003 claim for increase, the Veteran's service-connected status post open reduction internal fixation of the right elbow, with mild arthritis, has been manifested by complaints of pain, with episodic flare-ups, flexion limited to no less than 120 degrees, and extension limited to no more than five degrees, including due to pain.  There is no compensable loss of supination or pronation. An no evidence of any ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.
3.  The applicable rating criteria are adequate to rate each disability under consideration at all times pertinent to the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260. 5261 (2012). 

2.  The criteria for a rating in excess of 10 percent for status post open reduction internal fixation of the right elbow, with mild arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5003, 5207, 5213 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an April 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2003 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2003 letter. 

Post rating, June 2006 and August 2010 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the June 2006 and August 2010 letters, and opportunity for the Veteran to respond, the April 2009, December 2011, and September 2012 SSOCs reflect readjudication of the claims.  The Board also notes that the Veteran was provided with the rating criteria used to evaluate his service-connected disabilities in the February 2009 SOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in May 2003, July 2004, April 2010, and September 2010.  The evidentiary record also includes VA treatment records dated from 1994 to 2010 (to include records dated from 2009 to 2012 that appear in the paperless, electronic (Virtual VA) file associated with the Veteran's paper claims file (which have also been considered by the RO).  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board hearings, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

A.  Left Knee

The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 

Alternatively, the Board has considered the diagnostic criteria for knee disabilities on the basis of limitation of motion.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a. 

Review of the record reveals that the Veteran's service-connected left knee disability is manifested by subjective complaints of giving way and other symptoms, such as swelling, numbness, and pain, which occur with driving, sitting, or standing for any period of time.  See statements from the Veteran dated May 2004 and October 2012; see also VA outpatient treatment records.  In this regard, the preponderance of the evidence shows that the Veteran has consistently reported experiencing frequent giving way in his left knee, although he has consistently denied experiencing locking or episodes of dislocation or recurrent subluxation in his left knee joint.  See VA treatment records dated July 2003 and November 2005; see also VA examination reports dated May 2003, June 2006, April 2010, and September 2010.  

In May 2003, the Veteran underwent VA examination.  The Veteran reported experiencing instability, weakness, stiffness, fatigability, and lack of endurance in his left knee, but he denied having any locking, dislocation, or subluxation.  The VA examiner noted that the Veteran was using a cane but that he denied having any flare-ups, as he reported that his pain was constant.  

On examination, there was no evidence of ankylosis, effusion, instability, weakness, or guarding in the left knee joint, although there was slight tenderness in the knee.  The Veteran's collateral and cruciate ligaments were intact and McMurray's test was negative.  The Veteran was able to demonstrate motion from zero to 140 degrees, and repetitive movement did not reveal evidence of any additional limitation due to pain, fatigue, weakness, or lack of endurance.  The VA examiner noted that there were several, small, almost invisible arthroscopy scars on the left knee.  X-rays revealed mild degenerative changes in the bilateral knees.  

A July 2003 VA treatment record shows that the Veteran was able to demonstrate full range of motion without pain.  There was no evidence of effusion, atrophy, crepitus, or instability or pain with varus and valgus stress.  Lachman's test and drawers test were also negative.  However, there was tenderness in the medial patellofemoral joint and the Veteran was noted to walk with a mild limp.  

In a May 2004 written statement, the Veteran contended that the May 2003 VA examiner incorrectly reported that he does not have any flare-ups in the left knee joint.  Instead, the Veteran reported that his left knee is constantly flaring up with swelling, numbness, and extreme pain, which results in his knee giving out.  

A November 2005 VA treatment record reflects that the Veteran had a marked limp, with global tenderness and full range of motion, albeit with pain.  There was no objective evidence of instability, as Lachman's and drawers test were negative, but there was pain with varus and valgus stress.  In September 2006, there was tenderness to palpation but the Veteran demonstrated full range of motion.  

On VA examination in June 2006, the Veteran reported having flare-ups of pain on a weekly basis where his pain would increase to 9 out of 10.  He stated that the functional impairment caused by his knee disability was an ability to stand for more than one hour but not more than three hours or walk for more than a few yards.  On examination, the Veteran walked with an antalgic gait.  There was evidence of tenderness, weakness, guarding of movement, subpatellar tenderness, and infrapatellar swelling, but there was no evidence of crepitus, grinding, instability, or meniscus abnormality.  The Veteran was able to demonstrate extension to zero degrees, without any evidence of pain or additional limitation of movement with repetition.  He was also able to demonstrate flexion to 120 degrees, with pain beginning at 100 degrees and the Veteran's movement additionally limited to 100 degrees with repetition.  

A May 2009 VA treatment record reflects that the Veteran's left knee was well-aligned, with no ligamentous dysfunction or prepatellar tenderness.  There was also no neurologic deficit, but there was slight medial joint line tenderness.  

During the March 2010 Board hearing, the Veteran testified that his left knee gives out with any amount of walking, which occurs about four to five times a day.  He also testified that he experiences looseness in his left knee, pain, and weakness.  

On VA examination in April 2010, the Veteran reported that, because of his left knee disability, he was unable to stand for more than a few minutes or walk more than a few yards.  However, there was no objective clinical evidence provided with respect to the left knee at that examination.  

On September 2010 VA examination, the Veteran was noted to use a left knee brace with metal and rollers, as well as a rolling walker.  The VA examiner noted that the Veteran did not have a history of recent hospitalization or surgery.  The Veteran again reported experiencing giving way and he also reported having flare-ups on a weekly basis, which he reported resulted in an impairment due to pain and an additional 20 percent loss in flexion.  On examination, the Veteran had an antalgic gait.  There was evidence of tenderness, including in the medial joint, weakness, guarding of movement, crepitus, and grinding, but there was no evidence of instability, dislocation, or effusion.  The Veteran was able to demonstrate movement from zero to 110 degrees, with complaints of pain, including after repetition, but there was no evidence of additional limitation after repetition.  The VA examiner noted that there were three scope scars on the left knee that were non-tender on examination.  

In an October 2012 written statement, the Veteran reported having pain with prolonged standing and walking, with difficulty kenneling and squatting.  Outpatient VA treatment records show continued complaints of giving way, instability and pain; however, objective examination has continued to reveal full range of motion in the left knee, with no evidence of cruciate ligament dysfunction or collateral ligament laxity.  See VA treatment records dated January 2011 and August 2012.  

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating higher than 10 percent for the Veteran's service-connected left knee disability is not warranted at any point pertinent to the current claim for increase. 

With regard to instability, the evidence has demonstrated no more than overall slight instability.  In this regard, the evidence shows that the Veteran has consistently reported experiencing giving way in his left knee joint and that he has worn a left knee brace throughout the appeal.  However, he has consistently denied having any instability, episodes of dislocation, or recurrent subluxation.  The Board also finds probative that, despite the lay evidence of giving way and the evidence showing the Veteran wears a brace on his left knee, there is no objective, medical evidence of instability of record.  Indeed, the preponderance of the medical evidence reflects that the Veteran's left knee is stable, with no objective evidence of instability.  In this regard, the evidence has consistently shown normal objective testing of the Veteran's left knee ligaments, with no evidence of instability to varus or valgus stress.  The Board notes that the Veteran occasionally reported having pain to varus and valgus stress; however, the evidence does not reflect that the Veteran's pain resulted in instability or other symptoms that more nearly approximate moderate or severe instability.  See VA examination reports dated in May 2003, June 2006, April 2010, and September 2010; see also VA treatment records dated July 2003 and November 2005.  

Based on the foregoing, the Board finds that the Veteran demonstrates no more than slight subluxation or lateral instability, consistent with the currently assigned 10 percent rating.  A rating higher than 10 percent is not warranted under DC 5257 because there is no objective evidence of instability in the left knee joint and the evidence, as a whole, does not reflect left knee instability or subluxation that more nearly approximates a moderate or severe disability.  

The Board further finds that more than a 10 percent rating is not assignable under any other potentially applicable diagnostic code.  A compensable rating is not warranted if the disability is rated on the basis of limitation Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the Veteran has consistently demonstrated normal extension throughout the appeal and that his flexion is limited to no more than 110 degrees, which are noncompensable under DCs 5260 and 561.  See VA examination reports; VA treatment records.  In making this determination, the Board notes that the Veteran has reported occasional flare-ups that result in pain and decreased motion.  However, there is simply no lay or medical indication that his pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees-for which the minimum, 10 percent rating is assigned under Diagnostic Codes 5260 or  5261, respectively.  Indeed, the Board notes that the evidence shows that, even when considering pain, the Veteran has been able to demonstrate normal extension to zero degrees and flexion limited to no less than 100 degrees.  See April 2010 VA examination.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of any higher rating under Diagnostic Code 5260 or 5261. 

Furthermore, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule. 

The Board has also considered whether the Veteran may be assigned a separate, compensable rating for surgical scars on his left knee.  In this regard, the evidence shows that the Veteran has several arthroscopy scars on his left knee; however, there is no clinical evidence of tenderness or pain associated with the scar on examination, and there is no evidence or allegation of any symptomatology associated with the scars, or indication that the scars result in any limited function..  See 38 C.F.R. § 4.118, DC 7803 to 7805 (2012). 

In evaluating this claim, the Board has considered the Veteran's own assertions, and those of his representative, advanced in written statements in support of this claim.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's service-connected left knee disability.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As indicated above, the persuasive evidence indicates that the Veteran's service-connected left knee disability is more consistent with the 10 percent rating currently assigned. 


B. 
 Right Elbow

Historically, in March 2003, the Veteran filed a claim for an increased rating for his service-connected right elbow disability.  The RO denied the claim in a July 2003 rating decision, which continued the initial zero percent rating assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, for limited flexion of the forearm/elbow.   In a September 2004 rating decision, the RO granted a higher rating 10 percent for service-connected right elbow disability, effective March 25, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207-5003 (with the later diagnostic code referencing the inclusion of mild arthritis in the characterization of the disabilit7 under consideration.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5206 and  5207).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5206 provides for ratings of 0, 10, 20, 30, 40, or 50 percent where there is limitation of flexion of the major forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5206. (2012). 

Diagnostic Code 5207 provides for ratings of 10, 10, 20, 30, 40, or 50 percent for limitation of extension of the major forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2012). 

Normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively. 38 C.F.R. § 4.71a, Plate I. 

Under DC 5213, impairment of supination and pronation in the major extremity warrants a 10 percent rating if supination is limited to 30 degrees or less; 20 percent if motion in pronation is lost beyond the last quarter of arc or the hand does not approach full pronation; and 30 percent if motion in pronation is lost beyond the middle of the arc.  If there is loss of movement (bone fusion), a 20 percent rating is warranted if the hand is fixed near the middle of the arc or moderate pronation, a 30 percent rating is warranted where the hand is fixed in full pronation, and a 40 percent rating is warranted where the hand if fixed in supination or hyperpronation.  

The record reflects that the Veteran is right-handed.  As such, his service-connected right elbow disability affects his major extremity.  See 38 C.F.R. § 4.69.

The Veteran was afforded a VA examination in May 2003, at which time he reported having weakness in his right elbow.  The Veteran demonstrated extension to zero degrees and flexion to 14 degrees, while he was able to demonstrate supination o 85 degrees and pronation to 80 degrees.  X-rays revealed mild degenerative changes.  

On VA examination in July 2004, the Veteran reported experiencing some limited motion and pain associated with activity.  He reported that his pain is 6 out of 10 but that he has flare-ups with overuse.  Objective examination revealed that the Veteran was able to demonstrate flexion to 150 degrees, extension to negative 30 degrees, pronation to 70 degrees, and supination to 80 degrees.  There was no evidence of painful motion of the right elbow and there was no change in range of motion with repetition, although repetitions increased the Veteran's pain to 9 out of 10.  There was no evidence of incoordination but there was some fatigability, weakness, and lack of endurance while the Veteran performed range of motion in his right elbow.  The VA examiner noted that there was an incision from the distal upper arm across the elbow to the forearm, which measured 15 cm long; however, the scar was not tender to palpation and there were no adhesions to the underlying skin.  There was also no tenderness to the ulnar nerve and Tinel's sign was negative.  

During a June 2006 VA examination, the Veteran was able to demonstrate better than normal extension to negative 25 degrees, but there was pain throughout and repetition revealed his extension was additionally limited to negative 20 degrees.  Flexion was limited to 145 degrees, with pain beginning at 120 degrees and additional limitation after repetition.  The Veteran was able to demonstrate pronation and supination to 80 and 85 degrees, without any evidence of pain or additional limitation after repetition.  However, there was tenderness and weakness in the right elbow joint with supination.  X-rays of the elbow did not reveal any fractures or dislocation and joint spaces were intact.  

On VA examination in April 2010, the Veteran reported having tenderness, guarding of movement, and painful movement of his right elbow joint.  The Veteran was able to demonstrate flexion to 140 degrees, extension to five degrees, pronation to 75 degrees, and supination to 80 degrees.  There was no objective evidence of pain or additional limitations after repetitive movement.  

VA treatment records include little pertinent evidence or information regarding the Veteran's right elbow.  In October 2012, the Veteran reported that his right elbow is manifested by pain, welling, weakness, and decreased speed in joint motion.  

Turning to the merits of the claim, the medical evidence of record shows that right elbow flexion has been limited to 145 degrees, with additional limitation of motion due to pain to 100 degrees.  Likewise, the evidence shows that the Veteran consistently demonstrated better than normal extension beyond zero degrees for the majority of the appeal period; however, in April 2010, his extension was limited to five degrees.  These findings do not warrant assignment of even a compensable rating for the right elbow under Diagnostic Code 5206 or 5207-much less, a rating in excess of 10 percent.  However, given the objective evidence of painful motion in the right elbow, the Board finds that the 10 percent rating for noncompensable but painful motion, under Diagnostic Code 5003.  A 10 percent rating is the maximum assignable under Diagnostic Code 5003 for the elbow.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Furthermore, while the Veteran has reported experiencing episodic flare-ups in his right elbow, there is simply no indication in the lay or medical evidence that his pain has been so disabling to result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees-for the minimum 10 percent rating available under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of even a compensable rating under Diagnostic Code 5206 or 5207.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right elbow disability.  In this regard, the Board has considered the Veteran's right elbow disability under DC 5213 for impairment of supination or pronation.  The preponderance of the evidence shows that the Veteran's movement in supination and pronation have been limited to no more than 80 and 75 degrees, respectively.  Therefore, while the evidence shows slightly limited range of motion in supination and pronation, the evidence does not show limitation of supination or pronation to warrant a rating higher than 10 percent under DC 5213. 

There also basis for a higher rating under any other potentially diagnostic code for rating musculoskeletal elbow/ forearm disability  38 C.F.R. § 4.71.  However, as it is  neither contended nor shown that the Veteran's service-connected residuals of a right elbow disability involves ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule. 

The Board has considered whether the Veteran may be assigned a separate, compensable rating for a car on his right elbow.  The evidence shows that the Veteran has a 15-cm long scar on his right elbow; however, the evidence does not show that the scar is adherent and there is no objective evidence of pain with palpation to the scar.  As such, and because there is no evidence or allegation of any symptomatology associated with the scars, or indication that the scars result in any limited function, assignment of a separate, compensable rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DC 7803 to 7805. 

The Board again  notes that, the Veteran's own assertions, and those of his representative, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right elbow disability.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Bostain, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. at 186.  As indicated above, the persuasive evidence indicates that the Veteran's service-connected right elbow disability more nearly approximates the level of disability contemplated by the 10 percent rating currently assigned.  

C.  Final Considerations

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point during the appeal period, have the Veteran's service-connected left knee and right elbow disabilities reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2012). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left knee and right elbow disabilities at all times pertinent to this appeal.  For each disability, the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability, pursuant to Hart, and that each claim for a rating in excess of 10 percent for service-connected left knee and right elbow disabilities must be denied.    In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable to either claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2012). 


ORDER

A rating higher than 10 percent for service-connected left knee patellofemoral syndrome is denied.  

A rating in excess of 10 percent for service-connected status post open reduction internal fixation of the right elbow is denied.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


